Citation Nr: 1439514	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-44 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for tinnitus.  While this rating decision was issued at the St. Louis RO, the Veteran currently resides in Oak Hills, California.  Accordingly, the jurisdiction of his appeal was transferred to the Los Angeles RO.   

The May 2008 rating decision also denied service connection for asthma, insomnia, and gastroesophageal reflux disease (GERD), and increased the disability rating for chronic low back strain to 10 percent, effective September 25, 2007.  The Veteran included these issues in his May 2009 notice of disagreement (NOD).  While these issues were also included in the October 2010 statement of the case (SOC), the Veteran did not include them on his October 2010 substantive appeals.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, those issues are not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a ringing sound in his ears, since his period of service.  Specifically, the Veteran contends to have had exposure to extreme noise levels while serving as a cannoneer in the Republic of Vietnam during his period of service, and he relates his tinnitus to this exposure.  

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

The Veteran's service treatment records are absent any complaints of, or treatment for, symptoms of tinnitus.  However, the service personnel records reflect that he served in the Republic of Vietnam from August 1969 to October 1970.  These records also reflect that the Veteran's military occupational specialty (MOS) was that of cannoneer during this time.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  

The Veteran was afforded a VA audiological examination in December 2012, at which time he described a loud ringing sound in both ears and the middle of his head which reportedly began when he enlisted in the military and joined his artillery unit.  The Veteran described his tinnitus as constant in nature.  The VA examiner reviewed the claims file and diagnosed tinnitus.  She determined that this disorder was less likely than not caused by or a result of the Veteran's military noise exposure.  The examiner noted that the claims file was absent for any complaints of, or treatment for, tinnitus.  She also noted that the Veteran had clinical hearing loss, and determined that the Veteran's tinnitus is at least as likely as not associated with that condition.  Finally, the examiner explained that tinnitus is often known to be associated with diseases such as hypertension, hypothyroidism, temporomandibular joint dysfunction, cardiovascular disease, and aging.  

Although the examiner provided the reasoning for her conclusion, and mentioned the Veteran's statements regarding the onset of his tinnitus, she failed to take these assertions into account when providing her opinion.  In addition, the examiner failed to reconcile her opinion with the Veteran's conceded in-service noise exposure.  As noted above, the Board finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible, and has further conceded in-service noise exposure.  Finally, although the examiner found no complaints of or treatment for tinnitus, review of the claims file actually shows that the Veteran submitted a number of statements describing the difficulties he faces as a result of his tinnitus, and has complained of this disorder during a number of his VA treatment visits as well as during his May 2011 VA psychiatric examination.  As such, the Board finds that the December 2012 medical opinion was not predicated on an accurate and complete review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the matter must be remanded for the audiologist who examined the Veteran in December 2012 to provide an addendum to her examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to include any records scanned within the Virtual VA claims processing system as well as a copy of this remand, to the audiologist who conducted the December 2012 VA audiology examination.  Following another review of the record, the audiologist is requested to provide an addendum to the December 2012 nexus opinion.  The audiologist should specifically express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that the Veteran's currently diagnosed tinnitus had its onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure and his credible report as to the onset of his tinnitus.  The audiologist is specifically requested to discuss the impact of the in-service noise exposure when determining the likelihood that the Veteran's tinnitus is attributable to military service, to include injury due to exposure to acoustic trauma.  An explanation should be provided for why the Veteran's tinnitus can/cannot be traced to military noise exposure.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If the December 2012 VA audiologist is no longer available, or if that audiologist or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.)  

2.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



